Title: To John Adams from Thaddeus Mason Harris, 3 July 1824
From: Harris, Thaddeus Mason
To: Adams, John


				
					Honoured and dear Sir.
					Dorchester July 3d. 1824.
				
				When I was in England I fortunately met with and procured Thomas Morton’s “New Canaan,” a thin 4to. volume,—a work of great curiosity, and to the historian of Massachusetts very interesting, as it details the particulars of an attempt to introduce into this part of our Country a Colony in opposition to the Plymouth settlers, delineates the manners and customs of the Aboriginal Natives, and describes the animals and productions of the region.—The place of his settlement was what is now called Quincy.—As the work was printed at Amsterdam, and as the author was prosecuted for the publication, few of the volumes went into circulation; and the Pilgrims in this Country and their friends in England were assiduous in its suppression: so that it is now one of the scarcest of printed books. I presume that there is but one other copy in this Country, namely that referred to by the late Doctr. Eliot in his review of it in the VIIIth. volume of the Monthly Anthology, page 420, as being in the Boston Atheneum, and which I believe was deposited there by your son.—I have been several times requested to part with my Copy; but being somewhat of an antiquarian, and a collector of scarce works, I could not be induced to let it go.—Since, however, in addition to your other munificent donations to the town of Quincy, you have given your large and extremely valuable Library, I have considered that this work of Morton would be an appropriate complement,—and now present it to you for that purpose, and with it beg you to accept the assurances of the high respect & veneration, and the best wishes of one who feels honoured in subscribing himself, most sincerely and affectionately / Your friend
				
					Thaddeus Mason Harris.
				
				
			